By the Court,

Paine, J.
The only question in this case is, as to the sufficiency of the statement of facts on which the judgment was entered, under which the defendant below sought to justify. There is considerable difference among the subordinate courts of New York, as to the degree of certainty required in statements of this kind. But the matter has been before the court of appeals, which has adopted the rule of those authorities which, have been most strict in requiring 'certainty in them.
In Chappel vs. Chappel, 2 Kern., 215, and in Dunhan vs. Waterman, 17 N. Y., 9, the rule laid down in Lawless vs. Hackett, 16 John., 149, was held applicable to these statements under the code. And if this is a correct view of the matter, and we think it is, the statement in this case, although coming nearer to what is requisite than those in some of the cases, must be held insufficient.
In Lawless vs. Hackett it is said, “ the specification ought to be so particular and precise as to apprise all persons interested of the nature and consideration of the debt. A statement as general as the common counts in a declaration, is not sufficient. It ought to be as special and precise at least as a bill of particulars. If, for example, the consideration was for *80goods sold, the specification ought to state the kind, quantity and price of the goods, ”&c.
Now here, with the exception of stating the month when the goods were sold, the statement is as general as the common counts. It says the debt was for “goods and wares,” which the defendants had bought of the plaintiffs. It. states the amount of the price, but does not state anything as to the kind, quantity or nature of the goods. Fraud deals in generalities, and it does so necessarily, for the moment it attempts to be specific, it renders itself liable to detection. The object of the statute in requiring these statements, was to put on record a statement sufficiently clear and particular as to the facts to enable the fraud, if one exists, to be readily investigated and detected. And we do not think this object can be accomplished, if a statement like this is held sufficient. It may not be necessary to state the facts, as in a bill of particulars, but we think there should be something more certain than the general words “goods and wares,” and that there should at least be some designation of the kinds and quantity of the goods, and that the date and place of the transation should be stated with as much áccuracy as possible.
There can be no doubt that an assignee for the benefit of creditors was entitled to make the objection to the judgment.
The judgment is affirmed, with costs.
DixoN, C. J., took no part in the decision of this case, having been of counsel for one of the parties.